Case: 20-60522     Document: 00515853240         Page: 1     Date Filed: 05/07/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                  No. 20-60522
                                                                             FILED
                                                                          May 7, 2021
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Victor Smith; Michael Smith,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 2:19-CR-16-1
                            USDC No. 2:19-CR-16-2


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Victor Smith and his brother Michael Smith were convicted by a jury
   of possession with intent to distribute marijuana, in violation of 21 U.S.C.
   § 841(a)(1) (Count One), and with possession of a stolen firearm, in violation



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60522     Document: 00515853240          Page: 2    Date Filed: 05/07/2021




                                   No. 20-60522


   of 18 U.S.C. § 922(j) (Count 2). The jury acquitted the brothers of the third
   count of the indictment, possession of a firearm in furtherance of a drug
   trafficking crime. Victor and Michael filed timely notices of appeal.
          Victor and Michael both challenge the district court’s denial of their
   motions for judgment of acquittal, arguing that there was insufficient
   evidence to support their convictions.      “This court reviews preserved
   challenges to the sufficiency of the evidence de novo.” United States v.
   Grant, 683 F.3d 639, 642 (5th Cir. 2012).
          According to Victor, there was no evidence connecting him to the
   marijuana in the apartment, “other than his own statements which were
   made while in an exhausted and confused state.” Michael complains that
   there was no other incriminating evidence of his guilt, and his conviction was
   based on “little other than the fact that marijuana was found in a safe in his
   bedroom.”
          There is ample evidence showing that Victor and Michael possessed
   marijuana with the intent to distribute it. Michael’s bedroom safe contained
   11 individual one-ounce bags of marijuana and a mason jar of “loud”
   marijuana. In total, the police recovered over 300 grams of marijuana from
   the apartment. As the Government observes, “[a] reasonable jury could
   determine that, based on the way the marijuana was bagged and the mere
   quantity of it, the marijuana was meant to be distributed.”
          Victor also admitted to the officers that he knew about the marijuana
   and firearms in the apartment. In both his videotaped interview and written
   statement, he admitted to selling stolen firearms and marijuana, and he
   disclosed the prices for which he was selling them. His admissions were also
   consistent with the testimony of Devonski Lemons, who testified regarding
   Victor’s prior drug dealing out of the apartment. Lemons also testified that
   he had observed Michael selling marijuana in the apartment. The evidence




                                         2
Case: 20-60522      Document: 00515853240           Page: 3    Date Filed: 05/07/2021




                                     No. 20-60522


   was sufficient for a rational juror to return a guilty verdict as to possession
   with intent to distribute marijuana as to both Victor and Michael. See United
   States v. Shum, 496 F.3d 390, 391 (5th Cir. 2007).
           The evidence, viewed in the light most favorable to the verdict, also
   supports the conclusion that Victor and Michael possessed the firearms
   found in the apartment and knew or had reason to believe that they were
   stolen. See id.; § 922(j). Victor admitted to possessing the stolen firearms
   and to knowing that they were stolen in his written statement. He described
   the stolen firearms as “hot pistols” and admitted that he sold them for $150
   each.
           As to Michael, the Government argues that “the same analysis for
   possession of the marijuana located in the safe,” applies to his conviction for
   possession of the firearm, which was found with the marijuana in his safe.
   Further, Michael admitted to the police that he knew there were guns and
   drugs in his apartment. Here, the evidence was sufficient for the jury to
   return a guilty verdict against Victor and Michael for possession of stolen
   firearms. See Shum, 496 F.3d at 391.
           Victor and Michael also argue that the district court erred by using
   acquitted conduct to justify the application of the four-level enhancement
   under U.S.S.G. § 2K2.1(b)(6)(B) for using or possessing a firearm in
   connection with another felony offense. This court reviews the sentencing
   court’s interpretation and application of the Sentencing Guidelines de novo
   and its factual findings for clear error. United States v. Salinas, 918 F.3d 463,
   465 (5th Cir. 2019).
           The Supreme Court has held that a sentencing court may rely on
   relevant conduct that was based on “conduct of which a defendant has been
   acquitted” so long as the conduct “has been proved by a preponderance of
   the evidence.” United States v. Watts, 519 U.S. 148, 154, 157 (1997). Victor




                                          3
Case: 20-60522      Document: 00515853240          Page: 4   Date Filed: 05/07/2021




                                    No. 20-60522


   and Michael acknowledge Watts, but Victor argues that “the lack of evidence
   presented by the [G]overnment on this issue is so great that even a
   preponderance finding is unreasonable.”
          As stated in the presentence reports and the addendum, there were
   five firearms stored in the apartment, two of which were found in physical
   proximity to drugs. Victor and Michael shared the back bedroom where the
   two firearms were found with the marijuana. There was also testimony at
   trial that Victor and Michael both sold marijuana out of the apartment. As
   the Government argues, “[a] preponderance of the evidence supports that
   both Victor and Michael Smith possessed firearms in connection with
   another felony offense, namely possession of a controlled substance with the
   intent to distribute.” See Watts, 519 U.S. at 154, 157.
          The judgment of the district court is AFFIRMED.




                                          4